UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 5, 2007 BANK OF FLORIDA CORPORATION (Exact name of registrant as specified in its charter) Florida 333-74997 59-3535315 (State or other jurisdiction Commission File Number (I.R.S. Employer Of incorporation) Identification No.) 1185 Immokalee Road, Naples, Florida 34110 (address of principal executive offices) (Zip Code) Registrant’s telephone number: (239) 254-2100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. Regulation FD Disclosure. On December 5, 2007 Bank of Florida Corporation made a presentation in New York City at investor meetings sponsored by Raymond James & Associates. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibits are being furnished with this Report: 99.1 Investor Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANK OF FLORIDA CORPORATION Date: December 5, 2007 /s/ Tracy L. Keegan Tracy L. Keegan Executive Vice President and Chief Financial Officer
